Dissenting opinion by

Greene, J.
As the excluded agreement appears to have been intimately connected with, and refers explicitly to the note as a part of the same transaction, I think its relevancy clearly established; and that it should not have been excluded from the jury. To justify such exclusion, the evidence should have been manifestly irrelevant. Shannon v. Kinney, 1 A. K. Marsh. 3; Granger v. Warrington, 3 Gil. 299.
The rule appears to be well settled, that evidence to be admissible, need not afford full proof of the fact wMch it is offered to establish; but it is sufficient if it conduces in any rea*257sonable degree to prove the fact. Belden v. Lamb, 17 Conn. 441; Haughey v. Strickler, 2 Watts and Serg. 411; Jones v. Van Zandt, McLean, 596 ; Platte County v. Marshall, 10 Mis. 345. In Lake v. Munford, 4 Smedes and Marsh. 312, it was held not to be necessary, that'evidence offered to the jury should appear at the time to be relevant; but sufficient if it so appeared during the trial. And it appears that if evidence is only relevant to the issue, it cannot be excluded, even if it is not assisted by other proof, sufficient to establish the point in dispute. Harrell v. Floyd, 3 Ala. 16 ; Cuthbert v. Newell, 7 Ala. 457; Laroque v. Russell, ib. 798 ; Abney v. Kingsland, 10 ib. 355 ; Drew v. Chamberlin, 19 Vt. (4 Washb.) 573.
Besides, the note in question was not made payable at a future day, but when ££ called foron demand, it became immediately due. 13 Mass. 131, 137; 2 McCord, 246 ; 3 Wend. 13; and hence the legal presumption that the note was negotiated before due, is necessarily removed, and cannot be applicable to this case.
The agreement obviously appears to have been a part of the note transaction; and is not the presumption reasonable, that it was a strong inducement — an item of consideration upon which the note was given ? Without farther comment, I cannot believe that sound rules of law or justice to the plaintiff in error, can justify the decision of the court below in this case.